     Case 2:20-cv-00266-GMN-EJY Document 22 Filed 05/12/20 Page 1 of 3




 1   Heather H. Jones, Esq.
     Florida Bar No. 0118974
 2   William “Billy” Peerce Howard, Esq.
     Florida Bar No. 0103330
 3   THE CONSUMER PROTECTION FIRM, PLLC
 4   4030 Henderson Blvd.
     Tampa, FL 33629
 5   Telephone: (813) 500-1500, ext. 205
     Facsimile: (813) 435-2369
 6   Heather@TheConsumerProtectionFirm.com
 7   Billy@TheConsumerProtectionFirm.com
     Attorneys for Plaintiff
 8
 9                        UNITED STATES DISTRICT COURT OF NEVADA
10
                                         DISTRICT OF NEVADA
11
12   BRANDON THOMPSON, on behalf of                              UNOPPOSED MOTION FOR
13   Himself and all others similarly situated,                  LEAVE TO FILE JOINT
                                                                 PROPOSED DISCOVERY
14                      Plaintiff,                               PLAN AND SCHEDULING
     v.                                                          ORDER IN COMPLIANCE
15                                                               WITH LOCAL RULE 26-1(b)
16   CREDIT ONE BANK, N.A.,                                      OUT OF TIME AND ORDER

17                   Defendant.
     ___________________________________/                      CASE NO.: 2:20-cv-00266-GMN-EJY
18
19          COMES NOW, the parties, by and through their undersigned counsel, and files this Motion

20   for Leave to File the Joint Proposed Discovery Plan and Scheduling Order in Compliance with
21   Local Rule 26-1(b) Out of Time, pursuant to Federal Rule of Civil Procedure 6(b)(1)(B). In
22
     support of this Motion, the parties state:
23
            1.      Plaintiff filed his Class Action Complaint on February 6, 2020 (Doc. 1).
24
25          2.      Defendant filed a Motion to Stay Litigation on March 16, 2020 (Doc. 7).

26          3.      Plaintiff inadvertently missed the deadline for coordinating the parties scheduling
27   conference and upon realizing the error, immediately circulated a proposed scheduling plan and
28
     Case 2:20-cv-00266-GMN-EJY Document 22 Filed 05/12/20 Page 2 of 3




 1   reached out to opposing counsel to schedule a time for the parties to discuss the proposed
 2
     scheduling order.
 3
             4.      The parties are scheduled to confer on Monday, May 11, 2020 and request an
 4
 5   extension to file the Joint Proposed Discovery Plan and Scheduling Order no later than May 15,

 6   2020.
 7           5.      This motion is being filed in good faith and not for the purpose of delay or
 8
     frustration of this cause.
 9
             6.      On May 11, 2020 Defendant agreed to the extension requested.
10
11           7.      The granting of this Motion will not prejudice the parties.

12                                         8. MEMORANDUM OF LAW
13           9. This Court has discretion to enlarge the time to file a responsive pleading for good
14
                  cause per
15
             10. Fed. R. Civ. P. 6(b)(1). Plaintiff is respectfully requesting he be allowed to file the Joint
16
17                Proposed Discovery Plan and Scheduling Order in Compliance with Local Rule 26-

18                1(b) Out of Time. Federal Rules of Civil Procedure 6(b)(1)(B) also provides that the
19                Court for cause may, in its discretion, order that a period of time be enlarged if the
20
                  request for such enlargement is made upon motion after the expiration of the specified
21
                  period where the failure to act was the result of excusable neglect.
22
23           11. Excusable neglect is a flexible and somewhat forgiving notion. Meier v. Deutsche Bank

24                Trust Co. Americas, No. 2:09-CV-169-FTM-29SP, 2011 WL 1806509, at *2 (M.D.
25                Fla. May 11, 2011). The factors set forth in Glover v. City of Pensacola, 372 F. App'x
26
                  952, 955 (11th Cir. 2010), are met in this instance. Specifically: (1) there is no danger
27
                  of prejudice to the opposing party; (2) there is no danger of delay harmful to the judicial
28

                                                        2
     Case 2:20-cv-00266-GMN-EJY Document 22 Filed 05/12/20 Page 3 of 3




 1                proceedings; (3) the reason for the delay was a simple inadvertence in calendaring.
 2
            12.      WHEREFORE, the parties respectfully request that this Honorable Court grant the
 3
                  Motion for Leave to File the Joint Proposed Discovery Plan and Scheduling Order in
 4
 5                Compliance with Local Rule 26-1(b) Out of Time.

 6
 7                                          CERTIFICATE OF SERVICE
 8
                  I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed via
 9
                  the Court’s CM/ECF system this 11th day of May, 2020, to all parties of record.
10
11                Respectfully submitted,

12   /s/ Heather H. Jones                                  /s/_Gustavo Ponce___
     Heather H. Jones, Esq. (Pro Hac Vice)                 Gustavo Ponce, Esq.
13   Florida Bar No. 0118974                               Nevada Bar No. 15084
14   William “Billy” Peerce Howard, Esq.                   KAZEROUNI LAW GROUP, APC
     Florida Bar No. 0103330                               6069 South Fort Apache Rd., Suite 100
15    THE CONSUMER PROTECTION FIRM, PLLC                   Las Vega, Nevada 89148
      4030 Henderson Blvd.                                 Telephone: (800) 400-6808
16    Tampa, FL 33629                                      Facsimile: (800) 520-5523
17   Telephone: (813) 500-1500, ext. 205                   gustavo@kazlg.com
     Facsimile: (813) 435-2369                             Attorney for Plaintiff
18   Heather@TheConsumerProtectionFirm.com
     Billy@TheConsumerProtectionFirm.com
19   Attorney for Plaintiff
20
21
                                                   ORDER
22
23          IT IS ORDERED that the Parties shall file the Joint Scheduling Report on or before May
24   15, 2020.
25
26
                                            __________________________________________
27                                          UNITED STATES MAGISTRATE JUDGE
28                                          Dated: May 12, 2020

                                                      3
